NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted January 20, 2015* 
                                Decided January 23, 2015 
                                              
                                          Before 
 
                           RICHARD A. POSNER, Circuit Judge
                            
                           MICHAEL S. KANNE, Circuit Judge 
                            
                           DIANE S. SYKES, Circuit Judge 
 
No. 13‐3410 
 
DENNIS MARKS,                                     Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Western District of Wisconsin.
                                                   
      v.                                          No. 11‐cv‐00612 
                                                   
CITY OF WAUSAU, et al.,                           William M. Conley, 
      Defendants‐Appellees.                       Chief Judge. 
 
                                        O R D E R 

       Dennis Marks appeals the grant of summary judgment against him in this action 
under 42 U.S.C. § 1983 asserting denial of access to the courts in connection with his 
appeal of his traffic citations. We affirm.   
        
       In 2010 Marks was ticketed twice in Wisconsin for operating a vehicle after its 
registration had been suspended and twice for driving with a suspended license. At a 
later proceeding in municipal court, Marks agreed to plead no contest to two charges of 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 13‐3410                                                                           Page 2 
 
driving without a valid driver’s license. A few days later, Marks requested a copy of the 
record of proceedings in order to appeal the municipal court’s judgment. When the 
municipal court clerk tried to make a copy of the recording, however, she discovered 
that the recorder—a solid state recording device—had malfunctioned and that no 
recording existed. Marks appealed to the Marathon County Circuit Court, but failed to 
appear at a scheduled pretrial conference and a default judgment was entered against 
him.1     
         
        A week before the pretrial conference was to occur, Marks brought this suit in 
the Marathon County Circuit Court, alleging that the defendants (the City of Wausau, 
the municipal court judge who presided over the underlying case, the city attorney, and 
the municipal court’s clerk) blocked his access to state courts and violated his due 
process rights. The case was removed to federal court, and the district court granted 
summary judgment for the defendants. The court understood Marks to be bringing an 
access‐to‐courts claim (based on the defendants’ refusal to file court documents and 
otherwise enable him to appeal his municipal court convictions) but concluded that 
Marks suffered no prejudice because he had in fact been allowed to proceed with his 
appeal to the Marathon County Circuit Court. Default judgment was entered against 
him, the court observed, because he failed to appear at the scheduled pretrial 
conference. The court also rejected Marks’s remaining state‐law claims for “obvious lack 
of merit.”   
         
        On appeal Marks generally challenges the grant of summary judgment against 
him and maintains that the defendants intentionally destroyed the municipal court’s 
records to “cover up their treachery” and thereby deny him due process and access to 
the courts. But as the district court explained, Marks’s claim fails because he has not 
shown how he was actually injured. To establish denial of access, a plaintiff must show 
that he suffered an actual injury because “official acts frustrated” his right to bring a 
“nonfrivolous” legal claim. Christopher v. Harbury, 536 U.S. 403, 415 (2002); In re Maxy, 
674 F.3d 658, 661 (7th Cir. 2012). Marks did not show how the lost recording hindered 
his appeal; it was his failure to appear at the scheduled pretrial conference that led to 
the default judgment.   
         



                                                 
  In the district court Marks asserted that he did not receive notice of the conference because the notice 
1

was sent to an outdated address, but he does not press the matter on appeal.   
No. 13‐3410                                                                      Page 3 
 
       We AFFIRM the district court’s judgment and DENY Marks’s request for an 
order “directing the district court to provide appellant with the complete document 
record from the Marathon County Court and the City of Wausau Municipal Court.”